Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are pending. Claims 1-8, 10-11, and 14 are rejected. Claims 9 and 15-28 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Claim 1-8 and 10-14 in the reply filed on January 22, 2021 is acknowledged. Therefore, restriction is made final.
Claims 9, 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.
Claim Objections
Claim 1 objected to because of the following informalities:  The first line omits the word “An” before the word “apparatus”.  Appropriate correction is required
Claim 5 objected to because of the following informalities:  The last line contains the unnecessary word “even”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  The second to last line contains the phrase “inserting a prosthetic mitral valve apparatus to inside the ring,” the word “to” is unnecessary.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "upwardly" in claim 1 is a relative term which renders the claim indefinite.  The term "upwardly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, there is no corresponding opposing direction to define a relationship internally to the device. Dependent claims 2-8 and 10-13 are likewise rejected.
It is unclear whether the term “atrial walls” (the phrase omits the word “the”) in line 18 in Claim 1 is the same or different than the term, “atrial walls” used in line 12 of Claim 1.
It is unclear whether the term “a native mitral annulus” in 8th line of Claim 14 is the same or different than the term, “a mitral valve annulus” used in 6th line of Claim 14.
It is unclear what the term “native mitral valve annulus” in the 11th line of Claim 14 refers to because there are two preceding uses of “mitral annulus” (1. “a mitral valve annulus” and 2. “a native mitral annulus”) within the claim.
It is unclear whether the term “atrial walls” (the phrase omits the word “the”) in 16th line of Claim 14 is the same or different than the term, “atrial walls” used in 10th line of Claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 2015/0209136 A1) in view of Macoviak (US 7291168 B2) and further in view of Nguyen (US 2018/0168804 A1).
Regarding Claim 1, Braido teaches an apparatus for treating a subject with a diseased mitral valve (e.g. ¶ [0046]), the apparatus comprising: a docking element configured to be implanted within a left atrium of the subject (e.g. ¶ [0046], teaches  such that no portion of the docking element extends through the subject's mitral valve (e.g. Fig. 3A, ¶[0046]; device can be placed so that no portion of the ring/frame extends into the ventricle), the docking element comprising: a ring (e.g. Fig. 3B, 3A element 350A; ¶ [0060]) configured to be implanted within 15 mm of a native mitral annulus of the subject (e.g. Fig. 3C; ¶ [0053], [0078]; the prosthetic heart valve is delivered within the native annulus, therefore the ring structure’s relative location is within 15 mm of the annulus), a frame extending upwardly from the ring (e.g. Fig. 3A, 3C; upward is interpreted as toward the atrial roof), a portion of the frame being configured to be disposed in a vicinity of the subject's native mitral annulus (e.g. ¶ [0046], [0053]) and to generate tissue ingrowth to the docking element from atrial walls of the subject at least in the vicinity of the subject's native mitral annulus (e.g. Fig. 3A, 3C, via element 312’s luminal layer; ¶ [0051], [0065]-[0067], cuff can be made of PTE, PTFE); and a material disposed between the portion of the frame and the ring (e.g. Fig. 3A-C, element 310’s abluminal layer; ¶ [0063]], cuff material is on the abluminal surface of the stent and thus disposed between the ring and the frame), the material being configured to form a seal between atrial walls in the vicinity of the native mitral annulus and the ring (e.g. Fig. 3A-C, element 310; ¶ [0062], [0063], [0042]; purpose of embodiments is to reduce leakage by forming seals); and a prosthetic mitral valve apparatus (e.g. Fig. 3A, 3C, element 310; ¶ [0046], [0059]) configured: subsequent to the ingrowth of the tissue of the left atrium to the portion of the frame having occurred (e.g. Fig. 3A, 3C, element 310, prosthetic valve can be place after tissue ingrowth), to be placed at least partially inside the docking element (e.g. Fig. 3C ; ¶ [0046], [0072]). 
Braido does not teach the frame expanding against the atrial wall, however, Macoviak teaches a heart implant wherein the frame being configured to anchor the docking element within the left atrium, prior to the tissue ingrowth to the docking element occurring, by the frame expanding against inner walls and a roof of the left atrium (e.g. Fig. 27, 28, 33, 35).
Braido and Macoviak are concerned with the same field of endeavor as the instant claims, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braido such that the stent frame expands against the walls and roof of the targeted heart chamber as taught by Macoviak to allow for greater stability of the attached ring (Macoviak, e.g. Column 4, Lines 54-59).
Braido does not teach a size of the ring being smaller than a size of the subject's native mitral annulus. It would have been obvious as of the filing date of the application to modify the ring in Braido so that it is smaller than the size of the subject’s native mitral annulus as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art.  MPEP 2144.04(IV)(A); See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  
Braido does not disclose the following features, however, Nguyen teaches a prosthetic mitral valve apparatus configured: to become anchored to the docking element, at least partially by radially expanding against the ring (e.g. ¶ [0014], [0019]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Braido and Macoviak such that the prosthetic heart valve can be anchored to the ring by radially expanding the prosthetic heart valve against the ring as taught by Nguyen to secure the prosthetic heart valve in the native valve (e.g. Nguyen, ¶ [0019]).
Regarding Claim 2, Braido does not teach additional anchoring portions on the frame, however, Macoviak further teaches an implant wherein the frame does not include additional anchoring portions for anchoring to any additional portions of the subject's body other than the walls and the roof of the left atrium (e.g. Fig. 33, 35; Column 8, Lines 47-54; None of the combined references have frames with additional anchoring portions outside of the walls and roof of the atrium).
Braido and Macoviak are concerned with the same field of endeavor as the instant claims, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braido such that the stent frame only anchors within a patient’s atrium in order to minimize the complexity of implantation of the device. 
Regarding Claim 3, Braido teaches an implant wherein the ring comprises an outer portion that comprises a fabric (e.g. ¶ [0066]) hollow torus (e.g. ¶ [0060]).
Braido does not teach the following features, however, Nguyen teaches a heart implant wherein an inner portion that comprises an element selected from the group consisting of: an elastic material, and a spring (e.g. ¶ [0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braido such that the inner portion of the ring has an elastic material as taught by Nguyen to allow for the ring to decompress after being deployed from a delivery device (e.g. Nguyen, ¶ [0045]).
Regarding Claim 4, Braido teaches an implant wherein the ring is configured to be adjustable in size (e.g. Fig. 6F; ¶ [0107]).
Regarding Claim 5, Braido teaches an implant wherein the apparatus is for use with a balloon, wherein the prosthetic mitral valve apparatus comprises a balloon-expandable prosthetic mitral valve apparatus configured to be radially expanded by the balloon (e.g. ¶ [0004], [0005], [0010], [0012]; self-expanding valves are fully capable of being expanded with a balloon) and wherein the ring comprises an elastic ring (e.g. Fig. 3B, 3A, element 350A; ¶ [0051], [0060 ], [0065]-[0067]) that is configured: to define a given diameter when the ring is not subjected to any forces (e.g. ¶ [0065]-[0067], [0080]; when the ring is in its self-expanded diameter this property is inherent to the materials used in the cited reference), to expand to a second diameter (e.g. ¶ [0039], [0040], [0043]; this property is inherent to the materials used in the cited reference, memory fabric, memory foam, etc., these materials are fully capable of being expanded via a balloon to a diameter greater than its self-expanded diameter) to allow the balloon-expandable prosthetic mitral valve apparatus to be expanded by the balloon (e.g. ¶ [0039], [0040], [0043]; flexible materials can stay in an expanded shape while the prosthetic mitral valve balloon is expanded without losing ability to subsequently reduce diameter), to undergo a reduction in diameter that is at least similar to a reduction in diameter that the prosthetic mitral valve apparatus undergoes due to recoiling after the balloon is deflated (e.g. ¶ [0039], [0040], [0043]; this property is inherent to the materials used in the cited reference, memory fabric, memory foam, etc., removal of a balloon from the over-expanded, self-expanding material would allow the material to return to the self-expanded diameter).
Braido does not teach the following features, however, Nguyen teaches a heart implant wherein the elastic ring after undergoing the expansion and reduction in diameter, to exert sufficient radial force on the prosthetic mitral valve apparatus to anchor it in place even during left ventricular systole (e.g. [0017], [0019]; the expansion of the prosthetic mitral valve at the implantation site anchors the device in place).
Nguyen and Braido are concerned with the same field of endeavor as the instant claim, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braido such that the elastic ring exerts sufficient radial force on the prosthetic mitral valve as to anchor it in place during systole as taught by Nguyen in order to secure the prosthetic heart valve in the native heart valve (e.g. Nguyen, ¶ [0019]).
Regarding Claim 8, Braido teaches an implant wherein the ring is configured to automatically adjust its size (e.g. ¶ [0070]).
Regarding Claim 10, Braido teaches an implant wherein: the docking element is configured to be placed into the subject's left atrium, via an interatrial septum of the subject (e.g. ¶ [0053]), by advancing the docking element in a lateral direction with respect to the left atrium, along a longitudinal axis of the frame (the orientation during advancing is necessary to locate the ring on the annulus using the transseptal delivery method); and the ring is disposed laterally with respect to the frame (e.g. Fig. 3A, , such that the ring is substantially parallel with the longitudinal axis of the frame (e.g. Fig. 3A, 3B; the ring, 350A, is parallel with the longitudinal direction of the frame extending from 302 to 304; ¶ [0013], [0045]).
Regarding Claim 11, Braido teaches an implant wherein the docking element is configured to be deployed within the subject's left atrium, such that the longitudinal axis of the frame is substantially parallel to the subject's native mitral annulus (e.g. ¶ [0013], [0045]).
Regarding Claim 14, Braido teaches inserting a docking element into a left atrium of the subject, the docking element including a ring (e.g. Fig. 3B, 3A element 350A; ¶ [0060]), and a frame extending from the ring (e.g. Fig. 3A, 3C; upward is interpreted as toward the atrial roof); deploying the docking element within the subject's left atrium (e.g. ¶ [0046], teaches use of the cited device at the mitral valve location device can be flipped about the plane defined by the native mitral valve so that the frame is in the atrium and the flair extends upwards towards the roof of the atrium and the heart valve can be flipped within the frame to allow flow from the atrium to the ventricle, the device is flipped such that the sealing ring remains at the annulus to perform the functions taught by Braido), such that: no portion of the docking element extends through the subject's mitral valve (e.g. ¶ [0046], [0053] Fig. 3A, device can be placed so that no portion of the ring/frame extends into the ventricle), the ring is disposed within 15 mm of a mitral valve annulus of the subject (e.g. Fig. 3C; ¶ [0053], [0078]; the prosthetic heart valve is delivered within the native annulus, therefore the ring structure’s relative location is within 15 mm of the annulus), a portion of the frame is disposed in a vicinity of a native mitral annulus of the subject (e.g. ¶ [0046], [0053]), and the portion of the frame is configured to generate tissue ingrowth to the docking element from atrial walls of the subject at least in the vicinity of the subject's native mitral annulus (e.g. Fig. 3A, 3C, via element 312’s luminal layer; ¶ [0051], [0065]-[0067], cuff can be made of PTE, PTFE]), and a material is disposed between the portion of the frame and the ring (e.g. Fig. 3A-C, element 310’s abluminal layer; ¶ [0063], cuff material is on the abluminal surface of the stent and thus disposed between the ring and the frame), the material being configured to form a seal between atrial walls in the vicinity of the native mitral annulus and the ring (e.g. Fig. 3A-C, element 312; ¶ [0062], [0063], [0042]; purpose of embodiments is to reduce leakage by forming seals); inserting a prosthetic mitral valve apparatus to inside the ring (e.g. Fig. 3A, 3C, element 310; ¶ [0046], [0059]);.
Braido does not teach the following features, however, Macoviak teaches a heart implant wherein the frame anchors the docking element within the left atrium, prior to the tissue ingrowth to the docking element occurring, by the frame expanding against inner walls and a roof of the left atrium, (e.g. Fig. 27, 28, 33, 35)
Braido and Macoviak are concerned with the same field of endeavor as the instant claims, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braido such that the stent frame expands against the walls and roof of the targeted heart chamber as taught by Macoviak to allow for greater stability of the attached ring (Macoviak, e.g. Column 4, Lines 54-59). 
Braido does not teach a size of the ring is smaller than a size of the native mitral annulus. It would have been obvious as of the filing date of the present application to modify the ring of Braido so that it is smaller than the size of the subject’s native mitral annulus as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  
Braido does not teach the following features, however, Nguyen teaches a heart implant wherein causing the prosthetic mitral valve apparatus to radially expand against the ring, such that the prosthetic mitral valve apparatus is anchored within the ring (e.g. Nguyen, ¶ [0014], [0019]).
Nguyen and Braido are concerned with the same field of endeavor as the instant claims, namely, implants placed at a valve annulus to repair a diseased state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Braido and Macoviak such that the prosthetic heart valve can be anchored to the ring by radially expanding the prosthetic heart valve against the ring as taught by Nguyen to secure the prosthetic heart valve in the native valve (e.g. Nguyen, ¶ [0019]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 2015/0209136 A1) in view of Macoviak (US 7291168 B2), and further in view of Nguyen (US 2018/0168804 A1) as discussed supra, and further in view of Garde (US 8986375 B2).
Regarding Claim 6, Braido teaches an implant wherein the frame comprises a plurality of struts that define a plurality of cells (e.g. ¶ [0048]), and wherein the material configured to cover a portion of the frame extending from the ring until a height of at least 5 mm from the ring (e.g. ¶ [0076]).
Braido does not disclose the following features, however, Garde teaches an implant wherein the material comprises a fabric skirt (e.g. Column 6, Lines 24-34). 
Garde and Braido are concerned with the same field of endeavor as the instant claims, namely, implants placed at a valve annulus to repair a diseased state. 

Regarding Claim 7, Braido does not teach an implant wherein, when the frame is in a deployed state inside the left atrium, the cells are configured to define open areas of at least 3 square cm. It would have been obvious as of the filing date of the present application to modify the stent of Braido so that spaces between struts are at least 3 square centimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See, MPEP 2144; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The stent frame of Braido is expected to provide the function required by Applicant of not interfering with the blood flow of the pulmonary veins (e.g. Applicant’s specification, Page 19).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 2015/0209136 A1) in view of Macoviak (US 7291168 B2), and further in view of Nguyen (US 2018/0168804 A1) as discussed supra, and further in view of Olson (US 2012/0022633 A1).
Regarding Claim 12, Braido teaches an implant wherein the frame comprises a plurality of struts that define a plurality of cells (e.g. Fig. 3A, 3B, ¶ [0059]; the cells are defined between the struts, element 307, of the stent).
wherein within at least a portion of the frame, the struts of the frame are covered with fabric sleeves (e.g. Olson, ¶ [0359]; Fig. 88, element 8820).
Olson, and Braido are concerned with the same field of endeavor as the instant claims, namely, implants placed at a valve annulus to repair a diseased state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braido such that the struts are covered with fabric sleeves as taught by Olson create a larger surface area of the support stent (e.g. Olson, ¶ [0359]).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112(b) rejections.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not disclose stents having struts with fabric sleeves that are stitched together at the junctions of the struts in combination with the features of the claims from which each depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./               Examiner, Art Unit 3774                                                                                                                                                                                         

/JERRAH EDWARDS/           Supervisory Patent Examiner, Art Unit 3774